Exhibit 10.c(ii)
     Effective January 1, 2010, all executive officers of Masco who participate
in the Masco Corporation Supplemental Executive Retirement and Disability Plan
(“SERP”) entered into amendment agreements freezing their benefit accruals under
the SERP. Forms of the amendment agreements for each of the Named Executive
Officers who participate in the SERP and who did not retire prior to January 1,
2010, are included herewith.

 



--------------------------------------------------------------------------------



 



FORM OF AMENDMENT: TIMOTHY WADHAMS
Dear:
     As you know, the Organization and Compensation Committee of the Company’s
Board of Directors has determined that benefit accruals under your Supplemental
Executive Retirement Plan are to be frozen effective January 1, 2010. In order
to implement this change, the definitions of “Average Compensation,” “Total
Compensation,” and several other relevant definitions must be changed.
     In addition, language must be added to the definition of “Profit Sharing
Conversion Factor” and to Paragraphs 1, 4 and 5 to provide that the offsets to
your SERP which are derived from Company contributions to the Future Service
Profit Sharing Plan and other similar sources are also frozen, with provision
for future account growth using imputed interest.
     Consequently, in order to implement this change, effective January 1, 2010,
the following provisions of your SERP are amended to read as follows:
     The definition of Average Compensation in paragraph (a) of your SERP
Agreement is changed to read as follows:
     a. “Average Compensation” shall mean the aggregate of your highest three
years total annual cash compensation paid to you by the Company consisting of
(i) base salaries and (ii) regular year-end cash bonuses paid with respect to
the years in which such salaries are paid (the bonus with respect to any such
year, however, only to be included in an amount not in excess of 60% of your
maximum bonus opportunity for such year), divided by three, provided, however,
(x) if any portion of a bonus is excluded by the parenthetical contained in
clause (ii) above, the total amount excluded will be added to one or both of the
other two years included in the calculation as long as the amount so added does
not result in a bonus with respect to any year exceeding 60% of your maximum
bonus opportunity for such year, (y) if you have on the date of determination
less than three full years of employment, the foregoing calculation, including
any adjustment required by clause (x) above, shall be based on the average base
salaries and regular year-end cash bonuses paid to you while so employed.
Notwithstanding the foregoing, any base salary paid after December 31, 2009, and
any bonus earned (or maximum bonus opportunity for) any period after that date,
shall be disregarded.
     The definition of Profit Sharing Conversion Factor in clause (j) of your
SERP Agreement shall be amended to read as follows:
     j. “Profit Sharing Conversion Factor” shall be a factor equal to the
present value of a life annuity payable at the later of age 65 or attained age
based on the 1983 Group Annuity Mortality Table using a blend of 50% of the male
mortality rates and 50% of the female

 



--------------------------------------------------------------------------------



 



mortality rates as set forth in Revenue Ruling 95-6 (or such other mortality
table that the Internal Revenue Service may prescribe in the future) and an
interest rate equal to the average yield for 30-year Treasury Constant
Maturities as of January, 2010 as reported in Federal Reserve Statistical
Release G.13 and H.15 (or, if such interest rate ceases to be so reported prior
to January, 2010, such other interest rate as the Board of Directors deems is an
appropriate substitute).
     The definition of Total Compensation in clause (n) of your SERP Agreement
shall be amended to read as follows:
     n. If you become Disabled, “Total Compensation” shall mean the sum of your
annual base salary rate and 60% of your then effective bonus opportunity at the
earlier of the time of your Disability or January 1, 2010.
     The definition of Year in clause (p) of your SERP Agreement shall be
amended to read as follows:
     p. “Year” shall mean twelve full consecutive months, and “year” shall mean
a calendar year; provided, however, to the extent required to determine your
SERP Percentage, “year” and “Year” shall include only time periods prior to and
including January 1, 2010.
     The definition of Years of Service in clause (q) of your SERP Agreement
shall be amended to read as follows:
     q. “Years of Service” shall mean the number of Years during which you were
employed by the Company (including Years of Service for the time you were
employed by Metaldyne and its predecessors but excluding Years of Service with
any other corporation prior to the time it became a subsidiary of or otherwise
affiliated with Masco Corporation); provided, however, to the extent required to
determine your SERP Percentage, “Year of Service” shall include only time
periods prior to and including January 1, 2010.
     Paragraph 1 of your SERP Agreement shall be amended to read as follows:
     1. In accordance with the Plan, upon your Retirement the Company will pay
you annually during your lifetime, subject to paragraph 8 below, the SERP
Percentage of your Average Compensation, less: (i) a sum equal to the annual
benefit which would be payable to you upon your Retirement if benefits payable
to you under the Company funded qualified pension plans and the defined benefit
(pension) plan provisions of the Company’s Retirement Benefits Restoration Plan
and any similar plan were converted to a life annuity, or if you are married
when you retire, to a 50% joint and spouse survivor life annuity, (ii) a sum
equal to the annual benefit which would be payable to you upon Retirement if
your vested accounts in the Company’s qualified defined contribution plans
(excluding your contributions and earnings thereon in the Company’s 401(k)
Savings Plan) and the defined contribution (profit sharing) provisions of the
Company’s Retirement Benefits Restoration Plan and any similar plan were
converted to a life annuity in accordance with the Profit Sharing Conversion
Factor, and (iii) any retirement benefits paid or payable to you by reason of
employment by all other employers (the

 



--------------------------------------------------------------------------------



 



amount of such deduction, in the case of benefits paid or payable other than on
an annual basis, to be determined on an annualized basis by the Committee
referred to in paragraph 11 and excluding from such deduction any portion
thereof, and earnings thereon, determined by such Committee to have been
contributed by you rather than such other employers); provided, however, in all
cases the amount offset pursuant to these subsections (i), (ii) and (iii) shall
be determined (x) prior to the effect of any payments from the plans and trusts
referred to therein which are authorized pursuant to any Qualified Domestic
Relations Order under ERISA, or other comparable order allocating marital or
other rights under state law as applied to retirement benefits from
non-qualified plans and (y) if Retirement occurs on or after January 1, 2010,
based on offsetting values as of January 1, 2010, except that any defined
contribution individual account values as of January 1, 2010 (including any pro
forma, rather than actual, account balance at such date, including imputed
interest thereon with respect to amounts previously withdrawn, and including any
Company contribution or allocation with respect to 2009 which is made on or
after January 1, 2010) utilized under subsections (ii) and (iii) above shall be
projected to the date of determination at the imputed rate of 4% per annum prior
to application of the Profit Sharing Conversation Factor.
     Paragraph 4 of your SERP Agreement shall be amended to read as follows:
     4. If your employment with the Company is for any reason terminated prior
to Retirement, other than as a result of circumstances described in paragraphs
2, 5 or 6 of this Agreement or following a Change in Control, and if prior to
the date of termination you have completed 5 or more Years of Service, upon your
attaining age 65 the Company will pay to you annually during your lifetime,
subject to paragraph 8 below, the Vested Percentage of the result obtained by
(1) multiplying your SERP Percentage at the date your employment terminated by
your Average Compensation, less (2) the sum of the following: (i) a sum equal to
the annual benefit which would be payable to you upon your attaining age 65 if
benefits payable to you under the Company and Metaldyne funded qualified pension
plans and the defined benefit (pension) plan provisions of the Company’s and
Metaldyne’s Retirement Benefits Restoration Plan and any similar plan were
converted to a life annuity, or if you are married when you attain age 65, to a
50% joint and spouse survivor life annuity, (ii) a sum equal to the annual
benefit which would be payable to you upon your attaining age 65 if an amount
equal to your vested accounts at the date of your termination of employment with
the Company in the Company’s and Metaldyne’s qualified defined contribution
plans (excluding your contributions and earnings thereon in the Company’s 401(k)
Savings Plan) and the defined contribution (profit sharing) provisions of the
Company’s and Metaldyne’s Retirement Benefits Restoration Plan and any similar
plan (in each case increased from the date of termination to age 65 at the
imputed rate of 4% per annum) were converted to a life annuity in accordance
with the Profit Sharing Conversion Factor, and (iii) to the extent the annual
payments described in this clause (iii) and the annual payments you would
otherwise be entitled to receive under this paragraph 4 would, in the aggregate
exceed (the “excess amount”) the annual payments you would have received under
paragraph 1 had you remained employed by the Company until Retirement (assuming
for purposes of this clause no compensation increases), any retirement benefits
paid or payable to you by reason of employment by all other previous or future
employers (other than Metaldyne), but only to the extent of such excess amount
(the amount of such deduction, in the case of benefits paid or payable other
than on an annual basis, to be determined on an annualized basis

 



--------------------------------------------------------------------------------



 



by the Committee referred to in paragraph 11 and excluding from such deduction
any portion thereof, and earnings thereon, determined by such Committee to have
been contributed by you rather than your prior or future employers); provided,
however, in all cases the amount offset pursuant to these subsections (i),
(ii) and (iii) shall be determined (x) prior to the effect of any payments from
the plans and trusts referred to therein which are authorized pursuant to any
Qualified Domestic Relations Order under ERISA, or other comparable order
allocating marital or other rights under state law as applied to retirement
benefits from non-qualified plans and (y) if termination occurs on or after
January 1, 2010, based on offsetting values as of January 1, 2010, except that
any defined contribution individual account values as of January 1, 2010
(including any pro forma, rather than actual, account balance at such date,
including imputed interest thereon with respect to amounts previously withdrawn,
and including any Company contribution or allocation with respect to 2009 which
is made on or after January 1, 2010) utilized under above subsections (ii) and
(iii) shall be projected to the date of determination at the imputed rate of 4%
per annum prior to application of the Profit Sharing Conversation Factor. Upon
your death on or after age 65, should you be survived by your Surviving Spouse,
your Surviving Spouse shall receive for life, commencing upon the date of your
death, 75% of the annual benefit payable to you under the preceding sentence
following your attainment of age 65; provided, further, if your death should
occur prior to age 65, your Surviving Spouse shall receive for life, commencing
upon the date of your death, 75% of the annual benefit which would have been
payable to you under the preceding sentence following your attainment of age 65,
reduced by a factor of actuarial equivalence as determined by the Committee,
such that the Present Value of the aggregate payments to be received by your
Surviving Spouse based on his or her life expectancy as of the date of your
death is equal to the Present Value, determined at the date of your death, of
the aggregate payments estimated to be received by your Surviving Spouse based
on his or her life expectancy at an age, and as if your Surviving Spouse had
begun receiving payments, when you would have attained age 65.
     Paragraph 5 of your SERP Agreement shall be amended to read as follows:
     5. If while employed by the Company you die prior to your attaining age 65,
leaving a Surviving Spouse, and provided you shall have been employed by the
Company for two consecutive Years or more, your Surviving Spouse shall receive
annually for life, subject to paragraph 8 below, 75% of the SERP Percentage of
your Average Compensation, less: (i) a sum equal to the annual benefit which
would be payable to your Surviving Spouse under the Company funded qualified
pension plans and the defined benefit (pension) plan provisions of the Company’s
Retirement Benefits Restoration Plan and any similar plan if such benefit were
converted to a life annuity (such deduction, however, only to commence on the
date such benefit is first payable), (ii) a sum equal to the annual payments
which would be received by your Surviving Spouse as if your spouse were
designated as the beneficiary of your vested accounts in the Company’s qualified
defined contribution plans (excluding your contributions and earnings thereon in
the Company’s 401(k) Savings Plan) and the defined contribution (profit sharing)
provisions of the Company’s Retirement Benefits Restoration Plan and any similar
plan and such accounts were converted to a life annuity at the time of your
death in accordance with the Profit Sharing Conversion Factor, and (iii) any
retirement benefits paid or payable to you or your Surviving Spouse by reason of
your employment by all other employers (the amount of such deduction, in the
case of benefits paid or payable other than on an annual basis, to be determined

 



--------------------------------------------------------------------------------



 



on an annualized basis by the Committee referred to in paragraph 11 and
excluding from such deduction any portion thereof, and earnings thereon,
determined by such Committee to have been contributed by you rather than such
other employers); provided, however, in all cases the amount offset pursuant to
these subsections (i),(ii) and (iii) shall be determined (x) prior to the effect
of any payments from the plans and trusts referred to therein which are
authorized pursuant to any Qualified Domestic Relations Order under ERISA, or
other comparable order allocating marital or other rights under state law as
applied to retirement benefits from non-qualified plans and (y) if death occurs
on or after January 1, 2010, based on off-setting values as of January 1, 2010,
except that any defined contribution individual account values as of January 1,
2010 (including any pro forma, rather than actual, account balance at such date,
including imputed interest thereon with respect to amounts previously withdrawn,
and including any Company contribution or allocation with respect to 2009 which
is made on or after January 1, 2010) utilized under above subsections (ii) and
(iii) shall be projected to the date of determination at the imputed rate of 4%
per annum prior to application of the Profit Sharing Conversion Factor. No death
benefits are payable except to your Surviving Spouse.
     In order to make these changes effective, please sign the enclosed copy of
this letter agreement and return it to Barry Silverman.
Sincerely yours,
Richard A. Manoogian
Chairman of the Board

          I agree to the above-described amendments
to my Supplemental Executive Retirement
Plan with the Company.    
 
              Timothy Wadhams    
Date:
       
 
 
 
   

 



--------------------------------------------------------------------------------



 



FORM OF AMENDMENT: WILLIAM T. ANDERSON
Dear:
     As you know, the Organization and Compensation Committee of the Company’s
Board of Directors has determined that benefit accruals under your Supplemental
Executive Retirement Plan are to be frozen effective January 1, 2010. In order
to implement this change, the definitions of “Average Compensation,” “Total
Compensation,” and several other relevant definitions must be changed.
     In addition, language must be added to the definition of “Profit Sharing
Conversion Factor” and to Paragraphs 1, 4 and 5 to provide that the offsets to
your SERP which are derived from Company contributions to the Future Service
Profit Sharing Plan and other similar sources are also frozen, with provision
for future account growth using imputed interest.
     Consequently, in order to implement this change, effective January 1, 2010,
the following provisions of your SERP are amended to read as follows:
     The definition of Average Compensation in paragraph (a) of your SERP
Agreement is changed to read as follows:
     a. “Average Compensation” shall mean the aggregate of your highest three
years total annual cash compensation paid to you by the Company consisting of
(i) base salaries and (ii) regular year-end cash bonuses paid with respect to
the years in which such salaries are paid (the bonus with respect to any such
year, however, only to be included in an amount not in excess of 60% of your
maximum bonus opportunity for such year), divided by three, provided, however,
(x) if any portion of a bonus is excluded by the parenthetical contained in
clause (ii) above, the total amount excluded will be added to one or both of the
other two years included in the calculation as long as the amount so added does
not result in a bonus with respect to any year exceeding 60% of your maximum
bonus opportunity for such year, (y) if you have on the date of determination
less than three full years of employment, the foregoing calculation, including
any adjustment required by clause (x) above, shall be based on the average base
salaries and regular year-end cash bonuses paid to you while so employed.
Notwithstanding the foregoing, any base salary paid after December 31, 2009, and
any bonus earned (or maximum bonus opportunity for) any period after that date,
shall be disregarded.
     The definition of Profit Sharing Conversion Factor in clause (j) of your
SERP Agreement shall be amended to read as follows:
     j. “Profit Sharing Conversion Factor” shall be a factor equal to the
present value of a life annuity payable at the later of age 65 or attained age
based on the 1983 Group Annuity Mortality Table using a blend of 50% of the male
mortality rates and 50% of the female

 



--------------------------------------------------------------------------------



 



mortality rates as set forth in Revenue Ruling 95-6 (or such other mortality
table that the Internal Revenue Service may prescribe in the future) and an
interest rate equal to the average yield for 30-year Treasury Constant
Maturities as of January, 2010 as reported in Federal Reserve Statistical
Release G.13 and H.15 (or, if such interest rate ceases to be so reported prior
to January, 2010, such other interest rate as the Board of Directors deems is an
appropriate substitute).
     The definition of Total Compensation in clause (n) of your SERP Agreement
shall be amended to read as follows:
     n. If you become Disabled, “Total Compensation” shall mean the sum of your
annual base salary rate and 60% of your then effective bonus opportunity at the
earlier of the time of your Disability or January 1, 2010.
     The definition of Year in clause (p) of your SERP Agreement shall be
amended to read as follows:
     p. “Year” shall mean twelve full consecutive months, and “year” shall mean
a calendar year; provided, however, to the extent required to determine your
SERP Percentage, “year” and “Year” shall include only time periods prior to and
including January 1, 2010.
     The definition of Years of Service in clause (q) of your SERP Agreement
shall be amended to read as follows:
     q. “Years of Service” shall mean the number of Years during which you were
employed by the Company (including Years of Service for the time you were
employed by Metaldyne and its predecessors but excluding Years of Service with
any other corporation prior to the time it became a subsidiary of or otherwise
affiliated with Masco Corporation); provided, however, to the extent required to
determine your SERP Percentage, “Year of Service” shall include only time
periods prior to and including January 1, 2010.
     Paragraph 1 of your SERP Agreement shall be amended to read as follows:
     1. In accordance with the Plan, upon your Retirement the Company will pay
you annually during your lifetime, subject to paragraph 8 below, the SERP
Percentage of your Average Compensation, less: (i) a sum equal to the annual
benefit which would be payable to you upon your Retirement if benefits payable
to you under the Company funded qualified pension plans and the defined benefit
(pension) plan provisions of the Company’s Retirement Benefits Restoration Plan
and any similar plan were converted to a life annuity, or if you are married
when you retire, to a 50% joint and spouse survivor life annuity, (ii) a sum
equal to the annual benefit which would be payable to you upon Retirement if
your vested accounts in the Company’s qualified defined contribution plans
(excluding your contributions and earnings thereon in the Company’s 401(k)
Savings Plan) and the defined contribution (profit sharing) provisions of the
Company’s Retirement Benefits Restoration Plan and any similar plan were
converted to a life annuity in accordance with the Profit Sharing Conversion
Factor, and (iii) any retirement benefits paid or payable to you by reason of
employment by all other employers (the

 



--------------------------------------------------------------------------------



 



amount of such deduction, in the case of benefits paid or payable other than on
an annual basis, to be determined on an annualized basis by the Committee
referred to in paragraph 11 and excluding from such deduction any portion
thereof, and earnings thereon, determined by such Committee to have been
contributed by you rather than such other employers); provided, however, in all
cases the amount offset pursuant to these subsections (i), (ii) and (iii) shall
be determined (x) prior to the effect of any payments from the plans and trusts
referred to therein which are authorized pursuant to any Qualified Domestic
Relations Order under ERISA, or other comparable order allocating marital or
other rights under state law as applied to retirement benefits from
non-qualified plans and (y) if Retirement occurs on or after January 1, 2010,
based on offsetting values as of January 1, 2010, except that any defined
contribution individual account values as of January 1, 2010 (including any pro
forma, rather than actual, account balance at such date, including imputed
interest thereon with respect to amounts previously withdrawn, and including any
Company contribution or allocation with respect to 2009 which is made on or
after January 1, 2010) utilized under subsections (ii) and (iii) above shall be
projected to the date of determination at the imputed rate of 4% per annum prior
to application of the Profit Sharing Conversation Factor.
     Paragraph 4 of your SERP Agreement shall be amended to read as follows:
     4. If your employment with the Company is for any reason terminated prior
to Retirement, other than as a result of circumstances described in paragraphs
2, 5 or 6 of this Agreement or following a Change in Control, and if prior to
the date of termination you have completed 5 or more Years of Service, upon your
attaining age 65 the Company will pay to you annually during your lifetime,
subject to paragraph 8 below, the Vested Percentage of the result obtained by
(1) multiplying your SERP Percentage at the date your employment terminated by
your Average Compensation, less (2) the sum of the following: (i) a sum equal to
the annual benefit which would be payable to you upon your attaining age 65 if
benefits payable to you under the Company and Metaldyne funded qualified pension
plans and the defined benefit (pension) plan provisions of the Company’s and
Metaldyne’s Retirement Benefits Restoration Plan and any similar plan were
converted to a life annuity, or if you are married when you attain age 65, to a
50% joint and spouse survivor life annuity, (ii) a sum equal to the annual
benefit which would be payable to you upon your attaining age 65 if an amount
equal to your vested accounts at the date of your termination of employment with
the Company in the Company’s and Metaldyne’s qualified defined contribution
plans (excluding your contributions and earnings thereon in the Company’s 401(k)
Savings Plan) and the defined contribution (profit sharing) provisions of the
Company’s and Metaldyne’s Retirement Benefits Restoration Plan and any similar
plan (in each case increased from the date of termination to age 65 at the
imputed rate of 4% per annum) were converted to a life annuity in accordance
with the Profit Sharing Conversion Factor, and (iii) to the extent the annual
payments described in this clause (iii) and the annual payments you would
otherwise be entitled to receive under this paragraph 4 would, in the aggregate
exceed (the “excess amount”) the annual payments you would have received under
paragraph 1 had you remained employed by the Company until Retirement, any
retirement benefits paid or payable to you by reason of employment by all other
previous or future employers (other than Metaldyne), but only to the extent of
such excess amount (the amount of such deduction, in the case of benefits paid
or payable other than on an annual basis, to be determined on an annualized
basis by the Committee referred to in paragraph 11 and excluding

 



--------------------------------------------------------------------------------



 



from such deduction any portion thereof, and earnings thereon, determined by
such Committee to have been contributed by you rather than your prior or future
employers); provided, however, in all cases the amount offset pursuant to these
subsections (i), (ii) and (iii) shall be determined (x) prior to the effect of
any payments from the plans and trusts referred to therein which are authorized
pursuant to any Qualified Domestic Relations Order under ERISA, or other
comparable order allocating marital or other rights under state law as applied
to retirement benefits from non-qualified plans and (y) if termination occurs on
or after January 1, 2010, based on offsetting values as of January 1, 2010,
except that any defined contribution individual account values as of January 1,
2010 (including any pro forma, rather than actual, account balance at such date,
including imputed interest thereon with respect to amounts previously withdrawn,
and including any Company contribution or allocation with respect to 2009 which
is made on or after January 1, 2010) utilized under above subsections (ii) and
(iii) shall be projected to the date of determination at the imputed rate of 4%
per annum prior to application of the Profit Sharing Conversation Factor. Upon
your death on or after age 65 should you be survived by your Surviving Spouse,
your Surviving Spouse shall receive for life, commencing upon the date of your
death, 75% of the annual benefit payable to you under the preceding sentence
following your attainment of age 65; provided, further, if your death should
occur prior to age 65, your Surviving Spouse shall receive for life, commencing
upon the date of your death, 75% of the annual benefit which would have been
payable to you under the preceding sentence following your attainment of age 65,
reduced by a factor of actuarial equivalence as determined by the Committee,
such that the Present Value of the aggregate payments to be received by your
Surviving Spouse based on his or her life expectancy as of the date of your
death is equal to the Present Value, determined at the date of your death, of
the aggregate payments estimated to be received by your Surviving Spouse based
on his or her life expectancy at an age, and as if your Surviving Spouse had
begun receiving payments, when you would have attained age 65.
     Paragraph 5 of your SERP Agreement shall be amended to read as follows:
     5. If while employed by the Company you die prior to your attaining age 65
leaving a Surviving Spouse, and provided you shall have been employed by the
Company for two consecutive Years or more, your Surviving Spouse shall receive
annually for life, subject to paragraph 8 below, 75% of the SERP Percentage of
your Average Compensation, less: (i) a sum equal to the annual benefit which
would be payable to your Surviving Spouse under the Company funded qualified
pension plans and the defined benefit (pension) plan provisions of the Company’s
Retirement Benefits Restoration Plan and any similar plan if such benefit were
converted to a life annuity (such deduction, however, only to commence on the
date such benefit is first payable), (ii) a sum equal to the annual payments
which would be received by your Surviving Spouse as if your spouse were
designated as the beneficiary of your vested accounts in the Company’s qualified
defined contribution plans (excluding your contributions and earnings thereon in
the Company’s 401(k) Savings Plan) and the defined contribution (profit sharing)
provisions of the Company’s Retirement Benefits Restoration Plan and any similar
plan and such accounts were converted to a life annuity at the time of your
death in accordance with the Profit Sharing Conversion Factor, and (iii) any
retirement benefits paid or payable to you or your Surviving Spouse by reason of
your employment by all other employers (the amount of such deduction, in the
case of benefits paid or payable other than on an annual basis, to be determined
on an annualized basis by the Committee referred to in paragraph 11 and
excluding from such

 



--------------------------------------------------------------------------------



 



deduction any portion thereof, and earnings thereon, determined by such
Committee to have been contributed by you rather than such other employers);
provided, however, in all cases the amount offset pursuant to these subsections
(i),(ii) and (iii) shall be determined (x) prior to the effect of any payments
from the plans and trusts referred to therein which are authorized pursuant to
any Qualified Domestic Relations Order under ERISA, or other comparable order
allocating marital or other rights under state law as applied to retirement
benefits from non-qualified plans and (y) if death occurs on or after January 1,
2010, based on off-setting values as of January 1, 2010, except that any defined
contribution individual account values as of January 1, 2010 (including any pro
forma, rather than actual, account balance at such date, including imputed
interest thereon with respect to amounts previously withdrawn, and including any
Company contribution or allocation with respect to 2009 which is made on or
after January 1, 2010) utilized under above subsections (ii) and (iii) shall be
projected to the date of determination at the imputed rate of 4% per annum prior
to application of the Profit Sharing Conversion Factor. No death benefits are
payable except to your Surviving Spouse.
     In order to make these changes effective, please sign the enclosed copy of
this letter agreement and return it to Barry Silverman.
Sincerely yours,
Timothy Wadhams
President and Chief Executive Officer

          I agree to the above-described amendments     to my Supplemental
Executive Retirement     Plan with the Company.    
 
              William T. Anderson    
Date:
       
 
 
 
   

 



--------------------------------------------------------------------------------



 



FORM OF AMENDMENT: DONALD J. DEMARIE
JOHN G. SZNEWAJS
Dear:
     As you know, the Organization and Compensation Committee of the Company’s
Board of Directors has determined that benefit accruals under your Supplemental
Executive Retirement Plan are to be frozen effective January 1, 2010. In order
to implement this change, the definitions of “Average Compensation,” “Total
Compensation,” and several other relevant definitions must be changed.
     In addition, language must be added to the definition of “Profit Sharing
Conversion Factor” and to Paragraphs 1, 4 and 5 to provide that the offsets to
your SERP which are derived from Company contributions to the Future Service
Profit Sharing Plan and other similar sources are also frozen, with provision
for future account growth using imputed interest.
     Consequently, in order to implement this change, effective January 1, 2010,
the following provisions of your SERP are amended to read as follows:
     The definition of Average Compensation in paragraph (a) of your SERP
Agreement is changed to read as follows:
     a. “Average Compensation” shall mean the aggregate of your highest three
years total annual cash compensation paid to you by the Company consisting of
(i) base salaries and (ii) regular year-end cash bonuses paid with respect to
the years in which such salaries are paid (the bonus with respect to any such
year, however, only to be included in an amount not in excess of 60% of your
maximum bonus opportunity for such year), divided by three, provided, however,
(x) if any portion of a bonus is excluded by the parenthetical contained in
clause (ii) above, the total amount excluded will be added to one or both of the
other two years included in the calculation as long as the amount so added does
not result in a bonus with respect to any year exceeding 60% of your maximum
bonus opportunity for such year, (y) if you have on the date of determination
less than three full years of employment, the foregoing calculation, including
any adjustment required by clause (x) above, shall be based on the average base
salaries and regular year-end cash bonuses paid to you while so employed.
Notwithstanding the foregoing, any base salary paid after December 31, 2009, and
any bonus earned (or maximum bonus opportunity for) any period after that date,
shall be disregarded.
     The definition of Profit Sharing Conversion Factor in clause (j) of your
SERP Agreement shall be amended to read as follows:
     j. “Profit Sharing Conversion Factor” shall be a factor equal to the
present value of a life annuity payable at the later of age 65 or attained age
based on the 1983 Group Annuity Mortality Table using a blend of 50% of the male
mortality rates and 50% of the female mortality rates as set forth in Revenue
Ruling 95-6 (or such other mortality table that the Internal

 



--------------------------------------------------------------------------------



 



Revenue Service may prescribe in the future) and an interest rate equal to the
average yield for 30-year Treasury Constant Maturities as of January, 2010 as
reported in Federal Reserve Statistical Release G.13 and H.15 (or, if such
interest rate ceases to be so reported prior to January, 2010, such other
interest rate as the Board of Directors deems is an appropriate substitute).
     The definition of Total Compensation in clause (n) of your SERP Agreement
shall be amended to read as follows:
     n. If you become Disabled, “Total Compensation” shall mean the sum of your
annual base salary rate and 60% of your then effective bonus opportunity at the
earlier of the time of your Disability or January 1, 2010.
     The definition of Year in clause (p) of your SERP Agreement shall be
amended to read as follows:
     p. “Year” shall mean twelve full consecutive months, and “year” shall mean
a calendar year; provided, however, to the extent required to determine your
SERP Percentage, “year” and “Year” shall include only time periods prior to and
including January 1, 2010.
     The definition of Years of Service in clause (q) of your SERP Agreement
shall be amended to read as follows:
     q. “Years of Service” shall mean the number of Years during which you were
employed by the Company excluding Years of Service with any other corporation
prior to the time it became a subsidiary of or otherwise affiliated with Masco
Corporation; provided, however, to the extent required to determine your SERP
Percentage, “Year of Service” shall include only time periods prior to and
including January 1, 2010.
     Paragraph 1 of your SERP Agreement shall be amended to read as follows:
     1. In accordance with the Plan, upon your Retirement the Company will pay
you annually during your lifetime, subject to paragraph 8 below, the SERP
Percentage of your Average Compensation, less: (i) a sum equal to the annual
benefit which would be payable to you upon your Retirement if benefits payable
to you under the Company funded qualified pension plans and the defined benefit
(pension) plan provisions of the Company’s Retirement Benefits Restoration Plan
and any similar plan were converted to a life annuity, or if you are married
when you retire, to a 50% joint and spouse survivor life annuity, (ii) a sum
equal to the annual benefit which would be payable to you upon Retirement if
your vested accounts in the Company’s qualified defined contribution plans
(excluding your contributions and earnings thereon in the Company’s 401(k)
Savings Plan) and the defined contribution (profit sharing) provisions of the
Company’s Retirement Benefits Restoration Plan and any similar plan were
converted to a life annuity in accordance with the Profit Sharing Conversion
Factor, and (iii) unless you have at least 25 Years of Service, any retirement
benefits paid or payable to you by reason of employment by all other employers
(the amount of such deduction, in the case of benefits paid or payable other
than on an annual basis, to be determined on an annualized basis

 



--------------------------------------------------------------------------------



 



by the Committee referred to in paragraph 11 and excluding from such deduction
any portion thereof, and earnings thereon, determined by such Committee to have
been contributed by you rather than such other employers); provided, however, in
all cases the amount offset pursuant to these subsections (i), (ii) and
(iii) shall be determined (x) prior to the effect of any payments from the plans
and trusts referred to therein which are authorized pursuant to any Qualified
Domestic Relations Order under ERISA, or other comparable order allocating
marital or other rights under state law as applied to retirement benefits from
non-qualified plans and (y) if Retirement occurs on or after January 1, 2010,
based on offsetting values as of January 1, 2010, except that any defined
contribution individual account values as of January 1, 2010 (including any pro
forma, rather than actual, account balance at such date, including imputed
interest thereon with respect to amounts previously withdrawn, and including any
Company contribution or allocation with respect to 2009 which is made on or
after January 1, 2010) utilized under subsections (ii) and (iii) above shall be
projected to the date of determination at the imputed rate of 4% per annum prior
to application of the Profit Sharing Conversation Factor.
     Paragraph 4 of your SERP Agreement shall be amended to read as follows:
     4. If your employment with the Company is for any reason terminated prior
to Retirement, other than as a result of circumstances described in paragraphs
2, 5 or 6 of this Agreement or following a Change in Control, and if prior to
the date of termination you have completed 5 or more Years of Service, upon your
attaining age 65, the Company will pay to you annually during your lifetime,
subject to paragraph 8 below, the Vested Percentage of the result obtained by
(1) multiplying your SERP Percentage at the date your employment terminated by
your Average Compensation, less (2) the sum of the following: (i) a sum equal to
the annual benefit which would be payable to you upon your attaining age 65, if
benefits payable to you under the Company funded qualified pension plans and the
defined benefit (pension) plan provisions of the Company’s Retirement Benefits
Restoration Plan and any similar plan were converted to a life annuity, or if
you are married when you attain age 65, to a 50% joint and spouse survivor life
annuity, (ii) a sum equal to the annual benefit which would be payable to you
upon your attaining age 65, if an amount equal to your vested accounts at the
date of your termination of employment with the Company in the Company’s
qualified defined contribution plans (excluding your contributions and earnings
thereon in the Company’s 401(k) Savings Plan) and the defined contribution
(profit sharing) provisions of the Company’s Retirement Benefits Restoration
Plan and any similar plan (in each case increased from the date of termination
to age 65 at the imputed rate of 4% per annum) were converted to a life annuity
in accordance with the Profit Sharing Conversion Factor, and (iii) to the extent
the annual payments described in this clause (iii) and the annual payments you
would otherwise be entitled to receive under this paragraph 4 would, in the
aggregate exceed (the “excess amount”) the annual payments you would have
received under paragraph 1 had you remained employed by the Company until
Retirement (with your SERP Percentage determined as though you were given credit
for additional Years of Service until age 65 but no compensation increases), any
retirement benefits paid or payable to you by reason of employment by all other
previous or future employers, but only to the extent of such excess amount (the
amount of such deduction, in the case of benefits paid or payable other than on
an annual basis, to be determined on an annualized basis by the Committee
referred to in paragraph 11 and excluding from such deduction any portion
thereof, and earnings thereon, determined by such Committee to have been
contributed by you rather

 



--------------------------------------------------------------------------------



 



than your prior or future employers); provided, however, in all cases the amount
offset pursuant to these subsections (i), (ii) and (iii) shall be determined
(x) prior to the effect of any payments from the plans and trusts referred to
therein which are authorized pursuant to any Qualified Domestic Relations Order
under ERISA, or other comparable order allocating marital or other rights under
state law as applied to retirement benefits from non-qualified plans and (y) if
termination occurs on or after January 1, 2010, based on offsetting values as of
January 1, 2010, except that any defined contribution individual account values
as of January 1, 2010 (including any pro forma, rather than actual, account
balance at such date, including imputed interest thereon with respect to amounts
previously withdrawn, and including any Company contribution or allocation with
respect to 2009 which is made on or after January 1, 2010) utilized under above
subsections (ii) and (iii) shall be projected to the date of determination at
the imputed rate of 4% per annum prior to application of the Profit Sharing
Conversation Factor. Upon your death on or after age 65 should you be survived
by your Surviving Spouse, your Surviving Spouse shall receive for life,
commencing upon the date of your death, 75% of the annual benefit payable to you
under the preceding sentence following your attainment of age 65; provided,
further, if your death should occur prior to age 65, your Surviving Spouse shall
receive for life, commencing upon the date of your death, 75% of the annual
benefit which would have been payable to you under the preceding sentence
following your attainment of age 65, reduced by a factor of actuarial
equivalence as determined by the Committee, such that the Present Value of the
aggregate payments to be received by your Surviving Spouse based on his or her
life expectancy as of the date of your death is equal to the Present Value,
determined at the date of your death, of the aggregate payments estimated to be
received by your Surviving Spouse based on his or her life expectancy at an age,
and as if your Surviving Spouse had begun receiving payments, when you would
have attained age 65.
     Paragraph 5 of your SERP Agreement shall be amended to read as follows:
     5. If while employed by the Company you die prior to your attaining age 65,
leaving a Surviving Spouse, and provided you shall have been employed by the
Company for two consecutive Years or more, your Surviving Spouse shall receive
annually for life, subject to paragraph 8 below, 75% of the SERP Percentage of
your Average Compensation, less: (i) a sum equal to the annual benefit which
would be payable to your Surviving Spouse under the Company funded qualified
pension plans and the defined benefit (pension) plan provisions of the Company’s
Retirement Benefits Restoration Plan and any similar plan if such benefit were
converted to a life annuity (such deduction, however, only to commence on the
date such benefit is first payable), (ii) a sum equal to the annual payments
which would be received by your Surviving Spouse as if your spouse were
designated as the beneficiary of your vested accounts in the Company’s qualified
defined contribution plans (excluding your contributions and earnings thereon in
the Company’s 401(k) Savings Plan) and the defined contribution (profit sharing)
provisions of the Company’s Retirement Benefits Restoration Plan and any similar
plan and such accounts were converted to a life annuity at the time of your
death in accordance with the Profit Sharing Conversion Factor, and (iii) unless
you have at least 25 Years of Service any retirement benefits paid or payable to
you or your Surviving Spouse by reason of your employment by all other employers
(the amount of such deduction, in the case of benefits paid or payable other
than on an annual basis, to be determined on an annualized basis by the
Committee referred to in paragraph 11 and excluding from such deduction any
portion thereof, and earnings thereon,

 



--------------------------------------------------------------------------------



 



determined by such Committee to have been contributed by you rather than such
other employers); provided, however, in all cases the amount offset pursuant to
these subsections (i),(ii) and (iii) shall be determined (x) prior to the effect
of any payments from the plans and trusts referred to therein which are
authorized pursuant to any Qualified Domestic Relations Order under ERISA, or
other comparable order allocating marital or other rights under state law as
applied to retirement benefits from non-qualified plans and (y) if death occurs
on or after January 1, 2010, based on off-setting values as of January 1, 2010
except that any defined contribution individual account values as of January 1,
2010 (including any pro forma, rather than actual, account balance at such date,
including imputed interest thereon with respect to amounts previously withdrawn,
and including any Company contribution or allocation with respect to 2009 which
is made on or after January 1, 2010) utilized under above subsections (ii) and
(iii) shall be projected to the date of determination at the imputed rate of 4%
per annum prior to application of the Profit Sharing Conversion Factor. No death
benefits are payable except to your Surviving Spouse.
     In order to make these changes effective, please sign the enclosed copy of
this letter agreement and return it to Barry Silverman.
Sincerely yours,
Timothy Wadhams
President and Chief Executive Officer

          I agree to the above-described amendments     to my Supplemental
Executive Retirement     Plan with the Company.    
 
              Donald J. DeMarie, Jr.    
Date:
       
 
 
 
   

 